The Attorney              General of Texas
 AATrOX                                       December 13,     1984
                                              ,
,mey Qenerrl


                         Ronorablc Hike Driscoll                            opinion    no.   311-247
                         Rarria County Attorne]r
                         1001 Preston,  Sulto   634                         UC:
                                                                             .-    Whether
                                                                                      .-    rcspoaaibility     for
                                            --___
                         Rouaton. Texaa     77ln.u                          the Ratrio County Child Support
                                                                            Division     may be      tranaferred
                                                                            from the Juvenile      Board to the
                                                                            Domestic Relations      Office

                         Dear Mr. Driscoll:

                               You inform         us    that    the Earris     County     Juvenile    Probation
’ 41bwl* AW.. eune lso   Department      has ‘cstabllshed        s Child   Support    Division.     It Is our
  w.lx. 7ow&2703         understanding      that tho Rarris County Juvenile         Board has dealgnated      the
                         chief  ,juvenile     probation    officer  to receive    child support    payments in
                         Harris County pursuant          to section   10(a) of article     5139W, V.T.C.S.
  t*xrs, SUllO no
mton. lx. 77002-3111            In that   kegard.   you ask:
r223sem
                                          1. Is the Child Support Dlviaion,              ss it la nov
                                      attached     to the Rarris      County Juvenile        Probation
                                      Department      II ‘child     support    collection       service
                                      specifically      established      by statute’      [within     the
                                      meaning      of section       7(a)    of   article      S142a-1.
                                      V.T.C.S.]?
JO N. Tenth, SuIta I)
  .dm.lx 78m.16%
  'W4S4?                                   2. You’ll the collissioners         court be allowed to
                                       transfer   -‘r~t:~ponsibllity     for   the   Child   Support
                                       Division   .from the Juvenile        Board to the Domestic
  4ah-lPlua. tmt* 400                  Relations    Office   [established     pursuant    to article
  &ntonlo.lx ?32052?0?                 2338-le.  ‘V.rX.S.]?
212254101

                                  The Harris       County    Coamisaioners     Court    has only the powers
                           conferred     either     expressly      or by necessary        implication      ‘by  the
                           constitution     and statutea     of thia atate.     See Tex. Conat. art. 0. 518;
                           Cannales’v.%aughlio,         214 S.Y.2d 4S1, 4537%.           1948).     We begin with
                         a the *orking lssumptloo         that the tollaction      of child support payments
                           ln Rarris County uy arguably be governed by articlea                 5139W, 5142a-1,
                           and/or 2338-le.      V.T.CI.S.     We vi11 analyze    there statutes      to determine
                           vhich:ones     actually    e,overn this     matter.    Thus, the ansvera         to your
                           questions    will    depeo,d upon which of these          statutes     authorizes    the
                           collection    of child rupport payments In Rerris County.



                                                               p. 1105
      .
. .


          Honorable    Hike Driacoll            - Page 3     (m-247)




                             See.   2.   (a)    A domestic     relations  office
                        established    under Ssclios    1 of this article may be
                        lda inia ter    byed the Jwrenile bosrd of a county or
                        ulticounty     srea or athsnise      as provided  by the
                        comissioners            court.

                             (b)  Any domestic    wlatlons     office     currently     in
                        existence   by statute      or trsdition       and vhich      has
                        been under     the    conrrol    of and governed            by a
                        juvenile    board    by Matute       or     tradition       shall
                        continue   to operate under the current            admialstra-
                        tion as established      b:r such statute      or tradltion.

                             .   .   .    .

                            Sec. 7.     (a)  This article    does not apply to a
                        county in which achir5        support collection  service
                        is epeciflcally     estabzlshed   by statute.

                             (b)         This     arti&!        is cumulaiive      of    other
                        statutes           relsting      to juvenile    boirds     and   child
                        support          collection      offices.

                            (c)    Another statut:e relating        to funds for the
                        operation     of a child support office        and providing
                        for an additional          :!S.ling fee    in excess       of $5
                        prevails     over this      Act to the extent         that    the
                        other      ststute      collflicts     with     the      UXbN
                        edditional       filing     fee provided      by    this     Act.
                        @@hasis       added).

          Id.     This    statute      excepts      frnr its application            those     counties      “in
          Which a child         support     collect:ltm     service     is speclficelly         established
          by statute.       . . .” V.T.C.S.          art. 5142a-1.       17(a).     As indicated       above,
          the legislature          has establishal        the Juvenile        Board of Harris          County
          with the duty to “direct               vhel:her . . . the chief            juvenile      probation
          officer      shall       receive      paymwtr       for     the    support      of wives          and
          children.     . . .”        See V.T.C.S,       art.    5139W.      55(f).      Accordingly,         In
          response.. to your.. firbt          question , YC conclude           that the Child Support
          Divlalon’;     of      the     Rarria       County     Juvenile        Probation       Department
          lstabliahed,pursuant            to lrticl.e! 5139W. V.T.C.S..             is a “child       aupport
          collection       service     : . . spec~lfieally         astabliahed       by atatute”       vithin
          the meaning of mection 7(a) af article                     3142a-1,     V.T.C.S.       The Rarria
          Coucty Cocmissioners            Court may latablfah            s child      support     collection
          service    only pursuant         to article     5139W. V.T.C.S.’

                 In regard to your second question , the general   rule                       ia    that vhen
           the legislsturs    impoaee upon an officer    or govermental                            board the
           performance     of certain acts  as part    of   an official                            duty,  the




                                                           p. 1107
Honorable    Iiike Driscoll       - Page 2            (247)




        The Harris County Juvenile         I?robation     Department vas lstabliehed
in 1965 slong vith          the Harris     County Juvenile        Board by the Texaa
Legislature.        See V.T.C.S.    art.    5139W,      111, 11.       Section    10(a)   of
article     5139Wzs       amended in 10’15. provides          that the Juvenile        Board
has the pover -- independently           of! the comlssioners          court   and at its
option     -- to direct     the chief    juvenile     probation     officer    to receive
child    support payments.      The only other person the Juvenile               Board may
authorize      under the act to rweive              child    support     payment    is   the
dlatrict     clerk.    See
                       -   V.T.C.S.   art.    5139W.      610(b).

       Section     1 of article       2338-1s.         V.T.C.S.,   provides:

                  Section      1. In counties           having a population              in
              excess     of       2.000,000,        aa     shown       by     the     last
              preceding         United       States       Census,         the      count
              commissioners           court -pay           create         a     domestiz
              relations      office     to pwvide         services       to eetablish
              and enforce court orders providing                     for the support
              and/or visitation           right,s to a child,            to establish
              paternity        or legitimation            of a child,             aod to
              provide     informational          services       to assist         parties
              affected       by a cour’i            order      la     understanding,
              complying        vith,     and enforcing             the      duties      and
              obligations        in the court order pertaining                  to child
              support      and rights          of visitation.                Upon such
              creation,       said    designated        county      office      shall    be
              directly      responsible        to the commissioners                court.
              The chief admlnistratA,ve              officer      of the designated
              county office          so created       shell     be appointed          by a
              majority      vote of the comissioners                    court of the
              county.       (Emphasis adclad).

 Harris     County falla       within     the: 2.000,OOO population           bracket    of the
 statute.       He conclude     that    the   dominant     purpose   of  article     2338-le    is
 to authorize        the Earrls       Count:j Coomissioners          Court to establish           a
 Domestic     Relations     Office     to act: as a legal         sgency to provide         those
 legal    servicas     necessary     to assist     those persone having s legal             right
 to child      support snd/or vlsital:l.on          privileges.       The statute      does not
 authorize      the comissioners           cod’rt to establish        a Domestic Relations
 Office      to function        as     a collection         service     to    receive     and/or
 distribute      child support paymews.

       A county co~isaloners               court         io also authorized         to establish     a
 Domestic Relations  Office            pursu,uit         to article S142a-1,        V.T.C.S.,   which
 providea:

                    Section 1. The comnis~ioners      court of a county
                 may establish a domestic  relstions     office  vith the
                 p&err and duties  as provided     in this article.



                                                                                                         .
                                                 p.     1106
.

    Honorable     Mike Drieeoll        - Page 4      (JR-247)




    colaissioners       Court 1s vithout          authority       to trsnsfer       the performance
    of that official          dutv to any ot’hdr person or body thao that named in
    the law.       See Aldrich v. Dalias         C,ti,       167 S.W.Zd 560 (Tex. Civ. App.
    - Dallas      1922, vrit       dlrr~~‘arro             County      v. Tullos,       237 S.W. 982
    (Tex. Civ.        APP. - Dallas        1921: vrit        ref’d).        You ask whether            ths
    Rarris      County       C~issioners         ‘Court       is     bthorized          to     transfer
    responsibility         for the Child        Sllpport Division          of the Harris          County
    Probation      Department       vhich   was created          pursuant      to article        3139W,
    V.T.C.S.,       to the Domestic Relations              Office      established        pursuant      to
    article       2338-18.       V.T.C.S.       As    previously         stated,       the     Domeatic
    Relations      Office,      which is directly        responsible        to the commissioners
    court.    has the duty of providing                those     legal    services      necessary        to
    ensure a party’s          right to child :support and/or visitation                    privileges.
    On the contrary.            the Child      Support     Division       of the Harris           County
    Probation      Departmeot       is administered       by the chief          juvenile      probation
    officer.      but it     is responsible        to the Harris County Juvenile                  Board.
    See Harris       County v. Schoenbschew,            594 S.W.Zd 106 (Tex. Clv. App. -
    Rouston [let Dirt.]           1979, writ re:f’d n.r.e.).

          Accordingly,     the   Barris     (County Comissioners    Court    is not
    authorized    to ignore the duties      imposed on the Aarris County Juvenile
    Board to provide     a child   suppol:t: collection   service and transfer  the
    performance    of that function     to the Domestic Relations   Office.

                                               S II ti I4 A R Y
                                               --

                       The Child Support Iklvision of the Harris                 County
                   Juvenile     Probation      Department        vas     specifically
                   established         by     article         s139w.         V.T.C.S.;
                   accordingly,      article     !ilbZa-1.     V.T.C.S.,      does not
                   govern the collection         of child support payments in
                   Hsrris ‘County.         Additionally,        the Rarrls       County
                   CoPnissioners        Court      is    vithout       authority       to
                   transfer      the    Child     Support      Division      from the
                   Juvenile     Board to the Domestic             Relations      Office
                   established      pursuant    to article      2338-le.     V.T.C.S.




                                                               Attorney    General     of Texas

    TOMGREEN
    First Assistant         Attorney     Genercll




                                                    ‘J. 1108
Honorable   Hike   Drircoll   - Pap* 5   (a-247)




DAVID R. RICRARDR
Executive Aeoirtant Attorney       Gen.eral

RICK CILPIN
chairman, oplnloa      comitte*

Prepared    by Tony Culllory
Aaei8tant    Attorney General

APPROVD:
OPINIONCOMHITTSE

Rick Gilpin,   Cbairmsn
Colin Carl
Susan Garrlron
Tony Guillory
Jim Hoellingcr
Jennifer  Rig@
Nancy Sutton




                                         p. 1109